         Case 1:20-cv-02040-CRC Document 31 Filed 11/13/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 DON’T SHOOT PORTLAND et al.,
                       Plaintiffs,
        v.
                                                     Case No. 1:20-cv-2040-CRC
 CHAD F. WOLF, in his official capacity as
 Acting Secretary of Homeland Security,
                       Defendant.


                                            NOTICE
        Defendants respectfully notify Plaintiffs and the Court about what appears to be an

inadvertent factual inaccuracy regarding the ratification of Mr. Wolf’s prior delegable actions,

made in Defendants’ Motion to Dismiss (“Defs.’ Mot.”), ECF No. 24.

       As the basis for Defendants’ ratification argument, see Defs.’ Mot. 42-44, Defendants

explained that, in the event that Chad F. Wolf had not been properly designated Acting Secretary

of Homeland Secretary in the first instance, then under Plaintiffs’ theory, “after the President

submitted Mr. Wolf’s nomination” to serve as Secretary of Homeland Security on September 10,

2020, Federal Emergency Management Agency (“FEMA”) Administrator Peter Gaynor, who

“would have been the officer next in line” under Executive Order 13753, “would have begun

serving as Acting Secretary under the FVRA,” id. at 42-43. Defendants further explained that

“after the President submitted Mr. Wolf’s nomination, ‘out of an abundance of caution,’” Mr.

Gaynor “exercised ‘any authority’ he might possess as Acting Secretary” under the FVRA and

Executive Order 13753 and “designated an order of succession for the office under [6 U.S.C.] §

113(g)(2).” Id. at 43; see also ECF No. 24-2 at 9.

       Late yesterday evening (Thursday, November 12, 2020), however, the Department of

Homeland Security (“DHS”) conveyed to the Department of Justice that it had learned that FEMA

records indicate that Mr. Gaynor’s September 10, 2020, succession order may have been signed

approximately one hour before Mr. Wolf’s nomination was formally submitted to the Senate.




                                                1
         Case 1:20-cv-02040-CRC Document 31 Filed 11/13/20 Page 2 of 2




Based on due diligence conducted so far as to the precise timing of events, it appears likely, based

on the facts known to counsel for Defendants at this time, that Mr. Gaynor’s succession order was

signed on September 10, 2020, but approximately one hour before Mr. Wolf’s nomination for the

office of Secretary of Homeland Security was submitted to the Senate later that day, which (if true)

would be inconsistent with counsel for Defendants’ prior factual understanding, and with the most

natural reading of some of the language in Defendants’ reply brief. See, e.g., Defs.’ Mot. 42-43.

       Defendants also continue to evaluate the legal effect, if any, of this apparent sequence of

events on Defendants’ ratification argument, and intend to provide a further update when they file

their reply brief in support of their motion to dismiss, which is currently due on November 19,

2020. Under the circumstances, however, Defendants concluded it was necessary to notify the

Court of this potential inaccuracy as quickly as possible.


Dated: November 13, 2020                             Respectfully submitted,

                                                     JEFFREY BOSSERT CLARK
                                                     Acting Assistant Attorney General

                                                     BRIGHAM J. BOWEN
                                                     Assistant Branch Director

                                                     /s/ Jason C. Lynch
                                                     JASON C. LYNCH (D.C. Bar No. 1016319)
                                                     MICHAEL P. CLENDENEN
                                                     JEFFREY A. HALL
                                                     JORDAN L. VON BOKERN
                                                     Trial Attorneys
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street NW, Rm. 11214
                                                     Washington, DC 20005
                                                     Tel: (202) 514-1359
                                                     Email: Jason.Lynch@usdoj.gov

                                                     Attorneys for Defendants




                                                 2
